Allowance
	Claims 1-17 are hereby deemed patentable. 
The specific limitations of “the second connector having a plurality of contact portions, the plurality of the contact portions of the second connector being exposed out of the shell to directly contact with the first connector, the at least one second magnetic element being fastened in the shell and being adjacent to at least one end of the second connector, magnetic poles of attracting surfaces between the at least one second magnetic element and the at least one first magnetic element being different” in Claim 1, and similarly in Claims 12 and 15, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Zeng (US Publication 2019/0138062) discloses a magnetic camera device 30 adapted for being assembled to a cellphone 100, the cellphone having a first connection unit 40 which includes a first connector, and at least one first magnetic element 70, the magnetic camera device being magnetically attracted to and fastened to a top of the cellphone, the magnetic camera device comprising: a shell 50; an image module unit 60 assembled in the shell; and a second connection unit 56 assembled in the shell, the second connection unit being connected with the first connection unit 40, the second connection unit including a second connector connected to the image module unit, and at least one second magnetic element 56.
However, Zeng does not disclose the second connector having a plurality of contact portions, the plurality of the contact portions of the second connector being exposed out of the shell to directly contact with the first connector, the at least one second magnetic element being fastened in the shell and being adjacent to at least one end of the second connector, 
Furthermore, an assignee and inventor search were performed to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841